UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Amendment No. 6)* Under the Securities Exchange Act of 1934 Hampden Bancorp, Inc. (Name of Issuer) Common Stock ($0.01 par value) (Title of Class of Securities) 40867E107 (CUSIP Number) December 31, 2013 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: (X)Rule 13d-1 (b) ( )Rule 13d-1 (c) ( )Rule 13d-1 (d) *Theremainderof this cover page shall be filled out for a reporting person'sinitialfiling on thisform withrespectto thesubjectclass of securities,and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The informationrequired in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwisesubject to theliabilities of that section of the Act but shall be subject to all otherprovisions of the Act (however,see the Notes). CUSIP NO.40867E107 1 NAME OF REPORTING PERSONS Hampden Bank Employee Stock Ownership Plan and Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) (b) 3
